EXECUTION VERSION

EMPLOYEE PROTECTION AND NONCOMPETITION AGREEMENT
This EMPLOYEE PROTECTION AND NONCOMPETITION AGREEMENT (“Agreement”) is entered
into as of the 17th day of June, 2015 and is effective as of the 1st day of
July, 2015 (the “Effective Date”), by and between VENTAS, INC., a Delaware
corporation (the “Company”), and Todd W. Lillibridge (“Executive”).
WHEREAS, the Company and Executive entered into an employment agreement dated as
of June 22, 2010 (the “Employment Agreement”);
WHEREAS, the Employment Agreement terminated in accordance with its terms on
July 1, 2015, and the Company and Executive now desire to enter into this
Agreement; and
WHEREAS, this Agreement provides Executive with severance if Executive’s
employment is terminated in certain circumstances and provides the Company with
certain protections regarding Executive’s actions, including after termination
of employment.
NOW, THEREFORE, in consideration of the promises and the respective covenants
and agreements contained herein, and intending to be legally bound hereby, the
Company and Executive agree as follows:
1.Obligations of the Company upon Termination. Following any termination of
Executive’s employment by the Company without Cause (as defined below) or by
Executive with Good Reason (as defined below) hereunder, the Company shall pay
Executive’s Base Salary through the Date of Termination (as defined below) and
all amounts earned and owed (but yet unpaid) to Executive pursuant to the terms
and conditions of the executive benefit plans and programs of the Company in
effect at the time such payments are due, including accrued and unpaid vacation.
The term “Base Salary” for purposes of this Agreement shall refer to Executive’s
base salary annualized, as most recently increased. In addition, except for a
termination in connection with a Change in Control (defined below) covered by
Section 2 hereof, subject to Executive’s execution of a general release of
claims in form substantially similar to the form attached hereto as Appendix A
(the “Release”), Executive shall be entitled to the following additional
payments:
(a)    Other than for Cause, or for Good Reason. If the Company shall terminate
Executive’s employment other than for Cause or if Executive shall terminate
Executive’s employment for Good Reason:
(i)    The Company shall pay Executive within thirty (30) days of the Date of
Termination (but not earlier than the date on which the Release becomes
irrevocable) a lump sum payment equal to the sum of (A) Executive’s annual Base
Salary and (B) the annual cash bonus Executive would receive for the year of
termination assuming maximum individual and Company performance; provided, that
in no event shall the payment made pursuant to this Section 1(a)(i) exceed the
Maximum Amount. The term “Maximum Amount,” for purposes of this Agreement, shall
mean $3,000,000; provided, however, that for any




--------------------------------------------------------------------------------



termination that occurs in calendar years subsequent to 2015, the Maximum Amount
will be adjusted to reflect increases, if any, in the Consumer Price Index that
have occurred in the period between December 31, 2014 and the end of the
calendar year immediately preceding the Date of Termination. As an example, if
the termination occurs in 2016, the Maximum Amount shall be adjusted for
increases in the Consumer Price Index that occur between December 31, 2014 and
December 31, 2015, and if the termination occurs in 2017, the Maximum Amount
shall be adjusted for increases in the Consumer Price Index that occur between
December 31, 2014 and December 31, 2016. For purposes of this Agreement,
Consumer Price Index means the CPI for All Urban Consumers (All Items; Base Year
1982), compiled and published by the Bureau of Labor Statistics of the United
States Department of Labor.
(ii)    The Company shall, at the Company’s election, either (A) provide during
the one (1) year period beginning on the Date of Termination (the “Medical
Benefit Severance Period”) Executive with continued medical, dental and vision
benefits (but no other benefits) at the same level as if Executive remained
actively employed during the Medical Benefit Severance Period, or (B) pay to
Executive a cash lump sum payment equal to (1) twelve (12) multiplied by (2) the
excess of the monthly COBRA (as defined below) premium as of Executive’s Date of
Termination for the medical, dental and vision coverage Executive had
immediately prior to Executive’s Date of Termination over the monthly dollar
amount Executive would have paid to the Company for such medical, dental and
vision coverage if Executive remained employed during the Medical Benefit
Severance Period. If the Company elects pursuant to the preceding sentence to
provide medical, dental and vision benefits during the Medical Benefit Severance
Period, Executive shall pay the Company on a monthly basis the portion of the
periodic cost of such continued coverage equal to the dollar amount of such
periodic cost as if Executive remained employed during the Medical Benefit
Severance Period and such medical, dental and vision benefits shall terminate at
the earlier of (A) the end of the Medical Benefit Severance Period or (B) the
time they would be permitted to terminate under Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”). As and to the extent provided
by COBRA, Executive will be eligible to continue Executive’s health insurance
benefits at Executive’s own expense for the statutory period prescribed by
COBRA, treating Executive’s termination of employment as the “qualifying event”
(as defined in COBRA).
(b)    Cause; Executive Resignation. If Executive’s employment shall be
terminated by the Company for Cause or by Executive other than for Good Reason,
this Agreement shall terminate without further additional obligations to
Executive under this Agreement.
(c)    Death after Termination. In the event of the death of Executive during
the period Executive is receiving payments pursuant to this Agreement,
Executive’s

2



--------------------------------------------------------------------------------



designated beneficiary shall be entitled to receive the balance of the payments,
or in the event of no designated beneficiary, the remaining payments shall be
made to Executive’s estate.
2.    Occurrence of a Change in Control.
(a)    Termination Other than for Cause, or for Good Reason. If a Change in
Control shall occur and within one (1) year after the date of the occurrence of
such Change in Control, the Company shall terminate Executive’s employment other
than for Cause or Executive shall terminate Executive’s employment for Good
Reason (a “Change in Control Severance”), subject to Executive’s execution of
the Release and in lieu of the benefits under Section 1 hereof:
(i)    The Company shall pay Executive within thirty (30) days of the Date of
Termination (but not earlier than the date on which the Release becomes
irrevocable) a lump sum payment equal to two and one-half (2.5) times the sum of
(A) Executive’s annual Base Salary, plus (B) the annual cash bonus Executive
would receive for the year of termination assuming target individual and Company
performance; provided, that in no event shall the amount of such payment exceed
the Maximum Amount.
(ii)    The Company shall, at the Company’s election, either (A) provide during
the two (2) year period commencing on the date of the Change in Control
Severance (“Change in Control Medical Benefit Severance Period”) Executive with
continued medical, dental and vision benefits (but no other benefits) at the
same level as if Executive remained actively employed during the Change in
Control Medical Benefit Severance Period or (B) pay to Executive a cash lump sum
payment equal to (1) twenty-four (24) multiplied by (2) the excess of the
monthly COBRA premium as of Executive’s Date of Termination for the medical,
dental and vision coverage Executive had immediately prior to Executive’s Date
of Termination over the monthly dollar amount Executive would have paid to the
Company for such medical, dental and vision coverage if Executive remained
employed during the Change in Control Medical Benefit Severance Period. If the
Company elects pursuant to the preceding sentence to provide medical, dental and
vision benefits during the Change in Control Medical Benefit Severance Period,
Executive shall pay the Company on a monthly basis the portion of the periodic
cost of such continued coverage equal to the dollar amount of such periodic cost
as if Executive remained employed during the Change in Control Medical Benefit
Severance Period, and such medical, dental and vision benefits shall terminate
at the earlier of (A) the end of the Change in Control Medical Benefit Severance
Period or (B) the time they would be permitted to terminate under COBRA. As and
to the extent provided by COBRA, Executive will be eligible to continue
Executive’s health insurance benefits at Executive’s own expense for the
statutory period prescribed by COBRA, treating Executive’s termination of
employment as the “qualifying event” (as defined in COBRA).

3



--------------------------------------------------------------------------------



(b)    Change in Control. For purposes of this Agreement, a “Change in Control”
means the occurrence of any of the following events:
(i)    An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (having the
meaning ascribed to such term in Section 3(a)(9) of the Securities Exchange Act
of 1934, as amended (the “1934 Act”), and as used in Section 13(d) and 14(d)
thereof, including a “group” as defined in Section 13(d)) immediately after
which such Person has beneficial ownership (within the meaning of Rule 13d-3
promulgated under the 1934 Act) (“Beneficial Ownership” and/or Beneficially
Owned”) of thirty-five percent (35%) or more of the combined voting power of the
Company’s then outstanding Voting Securities; provided, however, that in
determining whether a Change in Control has occurred, Voting Securities which
are acquired in a Non-Control Acquisition (as hereinafter defined) shall not
constitute an acquisition which would cause a Change in Control. A Non-Control
Acquisition shall mean an acquisition by (i) the Company or any company,
corporation, partnership, limited liability company or other Person in which the
Company directly or indirectly owns a majority interest (“Subsidiary”), (ii) an
employee benefit plan (or a trust forming a part thereof) maintained by the
Company or any Subsidiary, or (iii) any Person in connection with a Non-Control
Transaction (as hereinafter defined);
(ii)    The individuals who, as of July 1, 2015, were members of the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that if the
election, or nomination for election by the Company’s stockholders, of any new
director was approved by a vote of at least a majority of the Incumbent Board,
such new director shall, for purposes of this Section 2(b), be considered a
member of the Incumbent Board; and provided, further, however, that no
individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of either an actual or
threatened election contest (as described in former Rule 14a-11 promulgated
under the 1934 Act) (“Election Contest”) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors of the Company (a “Proxy Contest”), including by reason of
any agreement intended to avoid or settle any Election Contest or Proxy Contest;
or
(iii)    Approval by stockholders of the Company and the consummation of:
(A)    A merger, consolidation or reorganization involving the Company, unless
such transaction is a Non-Control Transaction. For purposes of this Agreement,
the term “Non-Control Transaction” shall mean a merger, consolidation or
reorganization of the Company in which:

4



--------------------------------------------------------------------------------



[1]    The stockholders of the Company, immediately before such merger,
consolidation or reorganization, own, directly or indirectly immediately
following such merger, consolidation or reorganization, at least forty-five
percent (45%) of the combined voting power of the voting securities of the
corporation or entity resulting from such merger, consolidation or
reorganization (the “Surviving Company”) over which any Person has Beneficial
Ownership in substantially the same proportion as their Beneficial Ownership of
the Voting Securities immediately before such merger, consolidation or
reorganization;
[2]    The individuals who were members of the Incumbent Board immediately prior
to the execution of the agreement providing for such merger, consolidation or
reorganization constitute at least a majority of the members of the board of
directors or equivalent body of the Surviving Company; and
[3]    No Person (other than the Company, any Subsidiary, any employee benefit
plan (or any trust forming a part thereof) maintained by the Company, the
Surviving Company or any Person who, immediately prior to such merger,
consolidation or reorganization, had Beneficial Ownership of thirty-five percent
(35%) or more of the then outstanding Voting Securities) has Beneficial
Ownership of thirty-five percent (35%) or more of the combined voting power of
the Surviving Company’s then outstanding voting securities.
(B)    A complete liquidation or dissolution of the Company.
(C)    The sale or other disposition of all or substantially all of the assets
of the Company to any Person (other than a transfer to a Subsidiary).
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Company which, by reducing
the number of Voting Securities outstanding, increases the proportional number
of shares Beneficially Owned by the Subject Person; provided, however, that if a
Change in Control would occur (but for the operation of this sentence) as a
result of the acquisition of Voting Securities by the Company, and after such
share acquisition by the Company, the Subject Person becomes the Beneficial
Owner of any additional Voting Securities which increases the percentage of the
then outstanding Voting Securities Beneficially Owned by the Subject Person,
then a Change in Control shall occur.

5



--------------------------------------------------------------------------------



3.    Restrictive Covenants.
(a)    Confidentiality.
(iv)    Executive shall not, unless written permission is granted by the
Company, disclose to or communicate in any manner with the press or any other
media about Executive’s employment with the Company, the terms of this
Agreement, the termination of Executive’s employment with the Company, the
Company’s businesses or affairs, the Company’s officers, directors, employees
and/or consultants, or any matter related to any of the foregoing.
(v)    Executive acknowledges that it is the policy of the Company and its
Subsidiaries to maintain as secret and confidential all information and
techniques acquired, developed, possessed or used by the Company and its
Subsidiaries relating to their business, operations, actual or potential
products, strategies, assets, liabilities, potential assets and liabilities,
employees, customers, tenants, operators, borrowers, managers, proposed or
prospective customers, tenants, operators, borrowers and managers, business
partners, communities, buildings and facilities (including without limitation:
information protected by the Company’s attorney/client, work product, or tax
advisor/audit privileges; tax matters and information; financial analysis and
models; the Company’s strategic plans; negotiations with third parties; methods,
policies, processes, formulas, techniques, know-how and other knowledge; trade
practices, trade secrets, or financial matters; lists of customers or customers’
purchases; lists of suppliers, representatives, or other distributors; lists of
and information (business, financial or otherwise) about tenants, operators,
borrowers, managers and customers and their respective businesses and
operations; requirements for systems, programs, machines, or their equipment;
information regarding the Company’s bank accounts, credit agreement or financial
projections, results or information; information regarding the Company’s
directors or officers or their personal affairs), whether or not any such
information or any of the material described above is explicitly designated or
marked as “confidential” (“Confidential Information”). “Confidential
Information” shall not include information that (A) is or becomes generally
available to the public other than as a result of a disclosure by Executive in
violation of this Agreement, (B) was available to Executive on a
non-confidential basis prior to Executive’s employment with the Company, or (C)
is compelled to be disclosed by any law, regulation or order of a court or
governmental agency, provided that prior written notice is given to the Company
and Executive cooperates with the Company in any efforts by the Company to limit
the scope of such obligation and/or to obtain confidential treatment of any
material disclosed pursuant to such obligation. Executive recognizes that all
such Confidential Information is the sole and exclusive property of the Company
and its Subsidiaries, and that disclosure of Confidential Information would
cause damage to the Company and its Subsidiaries. Executive shall not disclose,
directly or indirectly, any Confidential Information obtained

6



--------------------------------------------------------------------------------



during Executive’s employment with the Company, and will take all necessary
precautions to prevent disclosure, to any unauthorized individual or entity
inside or outside the Company, and will not use the Confidential Information or
permit its use for the benefit of Executive or other third party other than the
Company. These obligations shall continue for so long as the Confidential
Information remains Confidential Information.
(b)    Noncompetition, Nonsolicitation, Noninterference. Executive shall not
during Executive’s employment with the Company and during the one (1) year
period after the termination of Executive’s employment with the Company for any
reason (the “Restricted Period”), either directly or indirectly (through another
business or person), engage in or facilitate any of the following activities
anywhere in the United States:
(i)    Hiring, recruiting, engaging as a consultant or adviser, employing or
attempting or soliciting to hire, recruit or employ any person employed by the
Company or any Subsidiary or affiliate, or causing or attempting to cause any
third party to do any of the foregoing; nothing in this Section 3(b)(i) shall,
however, restrict Executive from general employment advertising on a broad basis
not targeted at or designed for any such employee;
(ii)    Causing or attempting to cause any person employed at any time during
the Restricted Period by the Company or any Subsidiary or affiliate to terminate
his or her relationship with the Company or any Subsidiary or affiliate;
(iii)    Soliciting, enticing away, or endeavoring to entice away, or otherwise
interfering with any employee, customer, tenant, operator, manager or proposed
employee, customer, tenant, operator or manager with whom the Company or any
Subsidiary or affiliate has ongoing contact, financial partner or proposed
financial partner with whom the Company or any Subsidiary or affiliate has
ongoing contact, vendor, supplier or other similar business relation, who at any
time during the Restricted Period or who at any time during the period
commencing one (1) year prior to the Date of Termination, to Executive’s
knowledge, maintained a material business relationship with the Company or any
Subsidiary or affiliate or with whom the Company or any Subsidiary or affiliate
is targeting for a material business relationship or is engaged in discussions
with to commence a material business relationship at the time of termination of
Executive’s employment with the Company; or
(iv)    Performing services as an employee, director, officer, consultant,
independent contractor or advisor; or investing in, whether in the form of
equity or debt, owning any interest or otherwise having an ownership or other
interest or a connection to any Prohibited Entity (as defined below); or
performing services as an employee, director, officer, consultant, independent
contractor or advisor to any other company, entity or person if those services
relate directly to a business or businesses that directly and materially compete
with the Company anywhere in the United States. Nothing in this Section 3(b)(iv)
shall, however, restrict

7



--------------------------------------------------------------------------------



Executive from (A) making an investment in and owning up to two percent (2%) of
the common stock of any company whose stock is listed on a national exchange,
provided that such investment does not give Executive the right or ability to
control or influence the policy decisions of any direct competitor, or (B)
except as provided in Section 3(c) below, performing services as an employee,
director, officer, consultant, independent contractor or advisor of an operating
company that provides healthcare goods or services other than leasing or
financing of real property (for example, a hospital or a nursing facility). For
purposes of this Agreement, a “Prohibited Entity” is any company, entity or
person that derives more than twenty percent (20%) of its consolidated gross
revenues from a business or businesses that directly and materially compete with
the Company.
(c)    Other Prohibited Activities. Executive acknowledges that Executive’s
position at the Company provides Executive with access to highly sensitive
information concerning the Company’s lessees, managers, borrowers and operators
and their affiliates and leases, operating agreements, management agreements and
other contractual agreements with such lessees, managers, borrowers and
operators and their affiliates which are critical to the Company’s ability to
effectively function and to the properties to be purchased by the Company, and
that if Executive were to provide services for such lessees, managers, borrowers
and operators and/or their affiliates such services would cause irreparable
damages to the Company. Executive shall not during Executive’s employment and
the Restricted Period, either directly or indirectly (through another business
or person), engage in or facilitate any of the following activities anywhere in
the United States or in any location outside the United States where the Company
conducts or plans to conduct business: performing services as an employee,
director, officer, consultant, independent contractor or advisor of, or
investing in, whether in the form of equity or debt, owning any interest or
otherwise having an ownership or other interest in any of the Company’s then
current lessees, managers, borrowers or operators or any of their respective
parent, sister, subsidiary or affiliated entities (other than any such lessee,
manager, borrower or operator that, together with its parent, sister, subsidiary
and affiliated entities, contributes less than five percent (5%) of the
Company’s net operating income (NOI), computed on a pro forma annualized basis
consistent with the Company’s most recent supplemental disclosure, and is not in
default under any of its agreements with the Company nor has an ongoing dispute
with the Company) in any manner, including without limitation as an owner,
principal, partner, officer, director, stockholder, employee, consultant,
contractor, agent, broker, representative or otherwise. Nothing in this Section
3(c) shall, however, restrict Executive from making an investment in and owning,
directly or indirectly, up to two percent (2%) of the common stock of any
company whose stock is listed on a national exchange, provided that such
investment does not give Executive the right or ability to control or influence
the policy decisions of any lessee, manager, borrower or operator or any of its
parent, sister, subsidiary or affiliated entities.

8



--------------------------------------------------------------------------------



(d)    Non-Disparagement.
(i)    Executive agrees not to make, or cause to be made, any statement,
observation or opinion, or communicate any information (whether oral or written,
directly or indirectly) that (A) accuses or implies that the Company and/or any
of its affiliates, together with their respective present or former officers,
directors, partners, stockholders, employees and agents, and each of their
predecessors, successors and assigns, engaged in any wrongful, unlawful,
unethical or improper conduct, whether relating to Executive’s employment (or
termination thereof), the business or operations of the Company, or otherwise;
or (B) disparages, impugns or in any way reflects adversely upon the business,
good will, products, business opportunities, competency, character, behavior or
reputation of the Company and/or any of its affiliates, together with their
respective present or former officers, directors, partners, stockholders,
employees and agents, and each of their predecessors, successors and assigns.
(ii)    Nothing herein shall be deemed to preclude Executive or the Company from
providing truthful testimony or information pursuant to subpoena, court or other
similar legal process or proceedings.
(e)    New Employer. Executive shall provide the terms and conditions of this
Section 3 to any prospective new employer or new employer and shall permit the
Company to contact any such company, entity or individual to confirm Executive’s
compliance with this Section 3 and shall provide the Company with such
information as it requests to allow such inquiry.
(f)    Reasonableness of Restrictive Covenants.
(i)    Executive acknowledges that the covenants contained in this Section 3 are
reasonable in the scope of the activities restricted, the geographic area
covered by the restrictions, and the duration of the restrictions, and that such
covenants are reasonably necessary to protect the Company’s legitimate interests
in its Confidential Information, its reputation, and in its relationships with
its employees, customers, and suppliers.
(ii)    The Company has consulted, and Executive has had an opportunity to
consult, with their respective legal counsel and to be advised concerning the
reasonableness and propriety of such covenants. Executive acknowledges that
Executive’s observance of the covenants contained herein will not deprive
Executive of the ability to earn a livelihood or to support Executive’s
dependents.
(iii)    If any provision or portion of Section 3 of this Agreement is held to
be unenforceable because of the scope, duration, territory or terms thereof,
Executive agrees that the court making such determination shall have the power
to and shall reduce the scope, duration, territory and/or terms of such
provision, so that the provision is enforceable by the court to afford the
maximum protection to

9



--------------------------------------------------------------------------------



the Company under the law, and such provision as amended shall be enforced by
the court.
(g)    Right to Injunction. In recognition of the confidential nature of the
Confidential Information, and in recognition of the necessity of the limited
restrictions imposed by Section 3, Executive and the Company agree that it would
be impossible to measure solely in money the damages which the Company would
suffer if Executive were to breach any of Executive’s obligations hereunder.
Executive acknowledges that any breach of any provision of this Agreement would
irreparably injure the Company. Accordingly, Executive agrees that if Executive
breaches any of the provisions of Section 3, the Company shall be entitled, in
addition to any other remedies to which the Company may be entitled under this
Agreement or otherwise, to an injunction to be issued without bond by a court of
competent jurisdiction, to restrain any breach, or threatened breach, of any
provision of Section 3, and Executive hereby waives any right to assert any
claim or defense that the Company has an adequate remedy at law for any such
breach or to require the Company to post bond or other security during the
pendency of such injunction.
(h)    Assistance. During the one (1) year period following a termination of
Executive’s employment with the Company, Executive shall from time to time
provide the Company with such reasonable assistance and cooperation as the
Company may reasonably from time to time request in connection with any
financial and business issues, investigation, claim, dispute, judicial,
legislative, administrative or arbitral proceeding, or litigation (any of the
foregoing, a “Proceeding”) arising out of matters within the knowledge of
Executive and related to Executive’s position as an employee of the Company.
Such assistance and cooperation shall include providing information,
declarations or statements to the Company, signing documents, meeting with
attorneys or other representatives of the Company, and preparing for and giving
truthful testimony in connection with any Proceeding or related deposition.
Executive shall agree to also make himself available to assist the Company with
transition of Executive’s duties to his successor and addressing ongoing issues
and problems. In any such instance, Executive shall provide such assistance and
cooperation at times and in places mutually convenient for the Company and
Executive and which do not unreasonably interfere with Executive’s business or
personal activities. The Company shall reimburse Executive’s reasonable
out-of-pocket costs and expenses in connection with such assistance and
cooperation upon Executive’s written request in such form and containing such
information as the Company shall reasonably request.
4.    Termination of Employment. Subject to the provisions of this Agreement,
the Company may terminate Executive’s employment at any time for any reason
whatsoever or for no reason and with or without Cause. Executive acknowledges
and agrees that Executive’s employment with the Company is terminable at the
will of the Company without any obligation, except as may be expressly provided
in Section 1 or Section 2.

10



--------------------------------------------------------------------------------



(a)    Cause. For purposes of this Agreement, “Cause” shall mean (i) Executive’s
indictment for, conviction of, or plea of nolo contendere to, any felony or a
misdemeanor involving fraud, dishonesty or moral turpitude; (ii) the willful or
intentional material breach by Executive of Executive’s duties and
responsibilities; (iii) the willful or intentional material misconduct by
Executive in the performance of Executive’s duties, or (iv) the willful or
intentional failure by Executive to comply with any lawful instruction or
directive of the CEO.
(b)    Good Reason. Executive may terminate Executive’s employment for Good
Reason or without Good Reason. For purposes of this Agreement, “Good Reason”
shall mean any of the following occurring on or after the Effective Date:
(i)    A material diminution in Executive’s position, authority or duties
(including the assignment to Executive of any duties materially and adversely
inconsistent with Executive’s position, authority or duties hereunder),
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of notice thereof given by Executive;
(ii)    The Company shall materially reduce (other than pursuant to a uniform
reduction applicable to other similarly situated executives of the Company) the
Base Salary or annual target bonus opportunity of Executive;
(iii)    The Company shall require Executive to relocate Executive’s principal
business office to any location more than thirty (30) miles from its location on
the Effective Date; or
(iv)    The failure of the Company to obtain the assumption of this Agreement as
contemplated by Section 7(c);
which, in each case, is not cured within thirty (30) days after written notice
from Executive to the Company setting forth in reasonable detail the facts and
circumstances claimed to constitute Good Reason and affording an opportunity to
cure. Any termination of employment by Executive for Good Reason shall be
communicated to the Company by written notice in accordance with this Agreement.
Executive must deliver to the Company the Notice of Termination (as defined
below) not later than ninety (90) days after Executive has actual knowledge of
an act or omission which constitutes Good Reason. In the event that the Company
fails to remedy the condition constituting Good Reason during the applicable
cure period, the Separation from Service (as defined below) must occur, if at
all, within six (6) months following the end of such cure period in order for
such termination as a result of such condition to constitute a termination for
Good Reason.
(c)    Notice of Termination. Any termination by the Company for Cause or by
Executive for Good Reason shall be communicated by notice (a “Notice of
Termination”) given in accordance with this Agreement. For purposes of this
Agreement, a Notice of

11



--------------------------------------------------------------------------------



Termination means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination by the
Company (for Cause) or by Executive (with Good Reason) of Executive’s employment
under the provision so indicated, and (iii) specifies the intended termination
date. The failure by the Company or Executive to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Cause or
Good Reason shall not waive any right of the Company or Executive, respectively,
hereunder or preclude the Company or Executive, respectively, from asserting
such fact or circumstance in enforcing their respective rights hereunder.
(d)    Date of Termination. “Date of Termination” means (i) if Executive’s
employment is terminated by the Company for Cause or by Executive for Good
Reason, the date specified in the Notice of Termination or (ii) if Executive’s
employment is terminated by the Company other than for Cause, the date on which
the Company notified Executive of such termination. To the extent necessary to
have payments and benefits under this Agreement be exempt from the requirements
of Section 409A of the Internal Revenue Code of 1986, as amended (“Code Section
409A”), or comply with the requirements of Code Section 409A, the Company and
Executive agree to cooperate in a reasonable manner (including with regard to
any post-termination services by Executive) such that the Date of Termination as
defined in this Agreement shall constitute a “separation from service” pursuant
to Code Section 409A (“Separation from Service”). Notwithstanding anything
contained in this Agreement to the contrary, the date on which a Separation from
Service occurs shall be the “Date of Termination” or termination of employment
for purposes of determining the timing of payments under this Agreement to the
extent necessary to have such payments and benefits under this Agreement be
exempt from the requirements of Code Section 409A or comply with the
requirements of Code Section 409A.
5.    Disputes. Any dispute or controversy arising under, out of, or in
connection with this Agreement shall, at the election and upon written demand of
the Company, be finally determined and settled by binding arbitration in the
City of Chicago, Illinois, in accordance with the commercial arbitration rules
and procedures of JAMS, and judgment upon the award may be entered in any court
having jurisdiction thereof. Each party shall bear its own costs, legal fees and
other expenses respecting such arbitration; provided, however, if one party
shall prevail in the claims in such arbitration as determined by the arbitrator,
the non-prevailing party shall pay the prevailing party’s costs, legal fees and
other expenses respecting such arbitration. The parties agree that for any
dispute for which the Company does not make the arbitration election and demand,
the exclusive jurisdiction and venue will be in the federal or state courts
located in Cook County, Illinois.
6.    Successors.
(a)    This Agreement is personal to Executive and without the prior written
consent of the Company shall not be assignable by Executive otherwise than by
will or

12



--------------------------------------------------------------------------------



the laws of descent and distribution. This Agreement shall inure to the benefit
of and be enforceable by Executive’s legal representatives.
(b)    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns. This Agreement shall not be terminated
by the voluntary or involuntary dissolution of the Company or by any merger or
consolidation where the Company is not the surviving corporation, or upon any
transfer of all or substantially all of the Company’s stock or assets. In the
event of such merger, consolidation or transfer, the provisions of this
Agreement shall be binding upon and shall inure to the benefit of the surviving
corporation or corporation to which such stock or assets of the Company shall be
transferred.
(c)    The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, or any business of the Company for which
Executive’s services are principally performed, to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
As used in this Agreement, “Company” shall mean the Company as herein before
defined and any successor to its business and/or assets as aforesaid which
assumes and agrees to perform this Agreement by operation of law, or otherwise.
7.    Other Severance Benefits. Executive hereby agrees that in consideration
for the payments to be received under Section 1 or Section 2 of this Agreement,
Executive waives any and all rights to any payments or benefits under any plans,
programs, contracts or arrangements of the Company or its affiliates that
provide for severance payments or benefits upon a termination of employment.
8.    Payment Cutback. Notwithstanding any provision of this Agreement to the
contrary, if any payments or benefits to which Executive becomes entitled,
whether pursuant to the terms of or by reason of this Agreement or any other
plan, arrangement, agreement, policy or program (including without limitation
any restricted stock, stock option, stock appreciation right or similar right,
or the lapse or termination of any restriction on the vesting or exercisability
of any of the foregoing) with the Company, any successor to the Company or to
all or a part of the business or assets of the Company (whether direct or
indirect, by purchase, merger, consolidation, spin off, or otherwise and
regardless of whether such payment is made by or on behalf of the Company or
such successor) or any person whose actions result in a Change in Control or any
person affiliated with the Company or such persons (in the aggregate, “Total
Payments”), constitute “parachute payments” within the meaning of Section 280G
of the Internal Revenue Code of 1986, as amended (“Code”), and but for this
Section 8, would be subject to the excise tax imposed by Section 4999 of the
Code, then Executive will be entitled to receive either (a) the full amount of
the Total Payments or (b) a portion of the Total Payments having a value equal
to $1 less than three (3) times such individual’s “base amount” (as such term is
defined in Section 280G(b)(3)(A) of the Code), whichever of (a) and (b), after
taking into account applicable federal, state, and local income and employment
taxes and the excise tax imposed by

13



--------------------------------------------------------------------------------



Section 4999 of the Code or any successor provision of the Code or any similar
state or local tax, results in the receipt by Executive on an after-tax basis,
of the greatest portion of the Total Payments.
All determinations required to be made under this Section 8 shall be made by the
accountant or tax counsel or other similar expert advisor selected by Executive
(such advisor, the “Tax Advisor”), which shall, if requested, provide detailed
supporting calculations both to the Company and Executive within fifteen
(15) business days of the receipt of notice from the Company or Executive that
there has been Total Payments, or such earlier time as is requested by the
Company or Executive, and if requested, a written opinion. All fees, costs and
expenses (including, but not limited to, the costs of retaining experts) of the
Tax Advisor shall be borne by the Company. The determination by the Tax Advisor
shall be binding upon the Company and Executive.
9.    Withholding. The Company may withhold all applicable required federal,
state, local and other employment, income and other taxes from any and all
payments to be made pursuant to this Agreement.
10.    No Mitigation. Executive shall have no duty to mitigate Executive’s
damages by seeking other employment and, should Executive actually receive
compensation from any such other employment, the payments required hereunder
shall not be reduced or offset by any such compensation, except that the medical
benefits provided pursuant to Section 1(a)(ii) or Section 2(a)(ii) may be
terminated as provided by Section 1(a)(ii) or Section 2(a)(ii) if Executive
receives benefits from a subsequent employer.
11.    Notices. Any notice required or permitted to be given under this
Agreement shall be in writing and shall be deemed to have been duly given and
effective when delivered or sent by telephone facsimile transmission, personal
or overnight couriers, or registered mail, in each case with confirmation of
receipt, addressed as follows:
If to Executive: at the most recent address on file with the Company.
If to Company:
Ventas, Inc.
10350 Ormsby Park Place, Suite 300
Louisville, KY 40223
Attn.: General Counsel
Either party may change its specified address by giving notice in writing to the
other in accordance with the foregoing method.
12.    Waiver of Breach and Severability. The waiver by either party of a breach
of any provision of this Agreement by the other party shall not operate or be
construed as a waiver of any subsequent breach by either party. The invalidity
or unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision, which other

14



--------------------------------------------------------------------------------



provision shall remain in full force and effect. In the event any provision of
this Agreement is found to be invalid or unenforceable, it may be severed from
the Agreement and the remaining provisions of the Agreement shall continue to be
binding and effective.
13.    Entire Agreement; Amendment. This instrument contains the entire
agreement of the parties with respect to the subject matter hereof and
supersedes all prior agreements (including the Employment Agreement), promises,
covenants, arrangements, communications, representations and warranties between
them, whether written or oral, with respect to the subject matter hereof. No
provisions of this Agreement may be modified, waived or discharged unless such
modification, waiver or discharge is agreed to in writing signed by Executive
and the Company.
14.    Agreement Does Not Grant Employment Rights. This Agreement shall not be
construed as granting to Executive any right to employment by the Company. The
right of the Company to terminate Executive’s employment at any time, with or
without Cause, is specifically reserved.
15.    Compliance with Code Section 409A. All payments pursuant to this
Agreement shall be subject to the provisions of this Section 16. Notwithstanding
anything herein to the contrary, this Agreement is intended to be interpreted
and operated to the fullest extent possible so that the payments and benefits
under this Agreement either shall be exempt from the requirements of Code
Section 409A or shall comply with the requirements of such provision; provided,
however, that notwithstanding anything to the contrary in this Agreement in no
event shall the Company be liable to Executive for or with respect to any taxes,
penalties or interest which may be imposed upon Executive pursuant to Code
Section 409A.
(a)    Payments to Specified Employees. To the extent that any payment or
benefit pursuant to this Agreement constitutes a “deferral of compensation”
subject to Code Section 409A (after taking into account to the maximum extent
possible any applicable exemptions) (a “409A Payment”) treated as payable upon a
Separation from Service, then, if on the date of Executive’s Separation from
Service, Executive is a Specified Employee, then to the extent required for
Executive not to incur additional taxes pursuant to Code Section 409A, no such
409A Payment shall be made to Executive earlier than the earlier of (i) six (6)
months after Executive’s Separation from Service; or (ii) the date of his death.
Should this Section 16 otherwise result in the delay of in-kind benefits (for
example, health benefits), any such benefit shall be made available to Executive
by the Company during such delay period at Executive’s expense. Should this
Section 16 result in payments or benefits to Executive at a later time than
otherwise would have been made under this Agreement, on the first day any such
payments or benefits may be made without incurring additional tax pursuant to
Code Section 409A (the “409A Payment Date”), the Company shall make such
payments and provide such benefits as provided for in this Agreement, provided
that any amounts that would have been payable earlier but for the application of
this Section 16, as well as reimbursement of the amount Executive paid for
benefits pursuant to the preceding sentence, shall be paid in lump-sum on the
409A Payment Date along with accrued interest at the rate of

15



--------------------------------------------------------------------------------



interest published in the Wall Street Journal as the “prime rate” (or
equivalent) on the date that payments or benefits, as applicable, to Executive
should have been made under this Agreement. For purposes of this Section 16, the
term “Specified Employee” shall have the meaning set forth in Code Section 409A,
as determined in accordance with the methodology established by the Company. For
purposes of determining whether a Separation from Service has occurred for
purposes of Code Section 409A, to the extent permissible under Code Section
409A, subsidiaries and affiliates of the Company are those included by using a
twenty percent (20%) standard to define the controlled group under Code Section
1563(a) in lieu of the fifty percent (50%) default rule. In addition, for
purposes of determining whether a Separation from Service has occurred for
purposes of Code Section 409A, a Separation from Service is deemed to include a
reasonably anticipated permanent reduction in the level of services performed by
Executive to less than fifty percent (50%) of the average level of services
performed by Executive during the immediately preceding twelve (12) month
period.
(b)    Reimbursements. For purposes of complying with Code Section 409A and
without extending the payment timing otherwise provided in this Agreement,
taxable reimbursements under this Agreement, subject to the following sentence
and to the extent required to comply with Code Section 409A, will be made no
later than the end of the calendar year following the calendar year in which the
expense was incurred. To the extent required to comply with Code Section 409A,
any taxable reimbursements and any in-kind benefits under this Agreement will be
subject to the following: (a) payment of such reimbursements or in-kind benefits
during one calendar year will not affect the amount of such reimbursement or
in-kind benefits provided during any other calendar year (other than for medical
reimbursement arrangements as excepted under Treasury Regulations
§1.409A-3(i)(1)(iv)(B) solely because the arrangement provides for a limit on
the amount of expenses that may be reimbursed under such arrangement over some
or all of the period the arrangement remains in effect); (b) such right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another form of compensation to Executive and (c) the right to reimbursements
under this Agreement will be in effect for the lesser of the time specified in
this Agreement or ten (10) years plus the lifetime of Executive. Any taxable
reimbursements or in-kind benefits shall be treated as not subject to Code
Section 409A to the maximum extent provided by Treasury Regulations
§1.409A-1(b)(9)(v) or otherwise under Code Section 409A.
(c)    Release. To the extent that Executive is required to execute and deliver
a Release to receive a 409A Payment, and this Agreement provides for such 409A
Payment to be provided prior to the 55th day following Executive’s Separation
from Service, such 409A Payment will be provided upon the 55th day following
Executive’s Separation from Service provided the Release in the form mutually
agreed upon between Executive and the Company or in the form set forth in
Appendix A has been executed, delivered and effective prior to such time. To the
extent a 409A Payment is made at a later time than otherwise would have been
made under this Agreement because of the provisions of the preceding sentence of
this Section 16(c), interest for the delay and the opportunity for Executive to
pay for benefits in the interim with subsequent reimbursement from the

16



--------------------------------------------------------------------------------



Company shall be provided in a manner consistent with that set forth in Section
16(a). To the extent that Executive is required to execute and deliver a Release
to receive a 409A Payment and this Agreement provides for such 409A Payment to
be provided in accordance with Section 16(a), such 409A Payment will be provided
as set forth in Section 16(a) provided the Release in the form mutually agreed
upon between Executive and the Company or in the form set forth in Appendix A
has been executed, delivered and effective prior to such time. If a Release is
required for a 409A Payment and such Release is not executed, delivered and
effective by the date six (6) months after Executive’s Separation from Service
if such 409A Payment is subject to the limitations set forth in Section 16(a) or
the 55th day following Executive’s Separation from Service if such 409A Payment
is not subject to the limitations set forth in Section 16(a), such 409A Payment
shall not be provided to Executive to the extent that providing such 409A
Payment would cause such 409A Payment to fail to comply with Code Section 409A.
To the extent that any payments or benefits under this Agreement are intended to
be exempt from Code Section 409A as a short-term deferral pursuant to Treasury
Regulations §1.409A-1(b)(4) or any successor thereto and require Executive to
provide a Release to the Company to obtain such payments or benefits, any
Release required for such payment or benefit must be provided in the form
mutually agreed upon between Executive and the Company or in the form set forth
in Appendix A no later than March 7th of the calendar year following the
calendar year of Executive’s Separation from Service.
(d)    No Acceleration; Separate Payments; Termination of Employment. No 409A
Payment payable under this Agreement shall be subject to acceleration or to any
change in the specified time or method of payment, except as otherwise provided
under this Agreement and consistent with Code Section 409A. If under this
Agreement, a 409A Payment is to be paid in two or more installments, for
purposes of Section 409A, each installment shall be treated as a separate
payment. Notwithstanding anything contained in this Agreement to the contrary,
the date on which a Separation from Service occurs shall be treated as the
termination of employment date for purposes of determining the timing of
payments under this Agreement to the extent necessary to have such payments and
benefits under this Agreement be exempt from the requirements of Section 409A of
the Code or comply with the requirements of Code Section 409A.
(e)    Cooperation. If the Company or Executive determines that any provision of
this Agreement is or might be inconsistent with the requirements of Code Section
409A, the parties shall attempt in good faith to agree on such amendments to
this Agreement as may be necessary or appropriate to avoid subjecting Executive
to the imposition of any additional tax under Code Section 409A without changing
the basic economic terms of this Agreement. Notwithstanding the foregoing, no
provision of this Agreement shall be interpreted or construed to transfer any
liability for failure to comply with Code Section 409A from Executive or any
other individual to the Company. This Section 16 is not intended to impose any
restrictions on payments or benefits to Executive other than those otherwise set
forth in this Agreement or required for Executive not to incur additional tax
under Code Section 409A and shall be interpreted and operated accordingly. The
Company to the extent reasonably requested by Executive

17



--------------------------------------------------------------------------------



shall modify this Agreement to effectuate the intention set forth in the
preceding sentence.
16.    Recoupment. Executive acknowledges that Executive will be subject to
recoupment policies adopted by the Company pursuant to the requirements of
Dodd-Frank Wall Street Reform and Consumer Protection Act or other law or the
listing requirements of any national securities exchange on which the common
stock of the Company is listed.
17.    Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Illinois without regard to its choice of
law principles.
18.    Headings. The headings in this Agreement are for convenience only and
shall not be used to interpret or construe its provisions.
19.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
VENTAS, INC.
By: /s/ Edmund M. Brady, III    
Name: Edmund M. Brady, III
Title: Senior Vice President and Chief Human Resources Officer


/s/ Todd W. Lillibridge    
Todd W. Lillibridge
Executive



18



--------------------------------------------------------------------------------



APPENDIX A
RELEASE AND WAIVER OF CLAIMS
This Release and Waiver of Claims (“Release”) is made as of this ____ day of
_____________, _____, by and between Ventas, Inc., a Delaware corporation (the
“Company”) and Todd W. Lillibridge (“Executive”).
WHEREAS, the Company and Executive entered into an Employee Protection and
Noncompetition Agreement, effective as of July 1, 2015 (the “Agreement”);
WHEREAS, Executive’s employment with the Company has terminated; and
WHEREAS, in connection with the termination of Executive’s employment, under the
Agreement, Executive is entitled to certain payments and other benefits.
NOW, THEREFORE, in consideration of the payments and other benefits, if any, due
Executive under the Agreement (“Severance Payments”), the Company and Executive
hereby agree as follows:
1.    Except as specifically provided herein, Executive, for Executive and
Executive’s heirs, agents, executors, successors, assigns, legal
representatives, personal representatives, and administrators (collectively, the
“Related Parties”), intending to be legally bound, does hereby RELEASE AND
FOREVER DISCHARGE the Company, its agents, affiliates, subsidiaries, parents,
joint ventures, and its and their respective officers, directors, shareholders,
employees, predecessors, and partners, and its and their respective successors
and assigns, heirs, executors, and administrators (collectively, “Releasees”)
from all causes of action, suits, debts, claims obligations, and demands of
every kind and nature whatsoever in law or in equity, known or unknown, which
Executive ever had, now has, or hereafter may have, or which the Related Parties
may have, by reason of any matter, cause or thing whatsoever, at any time prior
to the execution of this Release and particularly, but without limitation of the
foregoing general terms, any claims arising from or relating in any way to the
Agreement, Executive’s employment relationship with Company, the terms and
conditions of that employment relationship, and the termination of that
employment relationship, including, but not limited to the following: claims or
demands related to salary, bonuses, commissions, stock, stock options, any other
ownership interests in the Company, paid time off, fringe benefits, expense
reimbursements, sabbatical benefits, severance benefits, or any other form of
compensation or equity; any claims arising under the Age Discrimination in
Employment Act (“ADEA”), as amended, 29 U.S.C. § 621 et seq., the Older Worker’s
Benefit Protection Act, 29 U.S.C. § 626(0(1), Title VII of The Civil Rights Act
of 1964, as amended, 42 U.S.C. § 2000e et seq., the Civil Rights Act of 1871,
the Civil Rights Act of 1991, the Americans with Disabilities Act, 42 U.S.C.
§ 12101-12213, the Rehabilitation Act, the Family and Medical Leave Act of 1993
(“FMLA”), 29 U.S.C. § 2601 et seq., the Fair Labor Standards Act; any other
claims under any federal, state or local common law, statutory, or regulatory
provision, now or hereafter recognized; claims for wrongful discharge,
discrimination, fraud, defamation, harassment, emotional distress, or breach of
the implied covenant of good faith and fair dealing; and any claims for
attorneys’ fees and costs.

A-1



--------------------------------------------------------------------------------



This Release does not apply to any claims that cannot be released or waived by
law or to claims for the following: payments and benefits to Executive provided
for under the Agreement or any employee benefit plan or equity plan of the
Company in which Executive is a participant, including, without limitation, any
options, stock or other equity awards that are vested (including those that
vested as a result of Executive’s termination of employment), or payment of any
benefits to which Executive may be entitled under a Company sponsored tax
qualified retirement or savings plan; any rights of Executive to indemnification
under the Certificate of Incorporation or by-laws of the Company, the Agreement
or other agreement between Executive and the Company; or any rights of Executive
under any directors’ and officers’ liability insurance policy maintained by the
Company. Except as specifically provided herein, it is expressly understood and
agreed that this Release shall operate as a clear and unequivocal waiver by
Executive of any claim for accrued or unpaid wages, benefits or any other type
of payment other than as provided to Executive under the Agreement or any
employee benefit plan or equity plan of the Company in which Executive is a
participant. It is the intention of the parties to make this Release as broad
and as general as the law permits as to the claims released hereunder.
2.    Executive further agrees and recognizes that Executive has permanently and
irrevocably severed Executive’s employment relationship with the Company, that
Executive shall not seek employment at any time in the future with the Company
or any entity with which the Company is consolidated for financial reporting
purposes, and that the Company has no obligation to employ Executive in the
future.
3.    Executive agrees that no promise or inducement to enter into this Release
has been offered or made except as set forth herein and that Executive is
entering into this Release without any threat or coercion and without reliance
on any statement or representation made on behalf of the Company or by any
person employed by or representing the Company, except for the written
provisions and promises contained in this Release.
4.    The parties agree that damages incurred as a result of a breach of this
Release will be difficult to measure. It is, therefore, further agreed that, in
addition to the remedy set forth in Section 6(h) or any other remedies,
equitable relief will be available in the case of a breach of this Release. It
also is agreed that, in the event Executive files a claim against the Company
(other than a charge before the EEOC) with respect to a claim released by
Executive herein, the Company may withhold, retain, or require reimbursement of
the Severance Payments.
5.    The parties agree and acknowledge that this Release, and the settlement
and termination of any asserted or unasserted claims against the Releasees
pursuant to the Release, are not and shall not be construed to be an admission
of any violation of any federal, state or local statute or regulation, or of any
duty owed by any of the Releasees to Executive.
6.    Executive certifies and acknowledges:
(a)    Executive has read the terms of this Release, and Executive understands
its terms and effects, including the fact that Executive has agreed to RELEASE
AND FOREVER DISCHARGE all Releasees from any legal action or other liability of
any type related in any

A-2



--------------------------------------------------------------------------------



way to the matters released pursuant to this Release other than as provided in
the Agreement and in this Release;
(b)    Executive has signed this Release voluntarily and knowingly in exchange
for the Severance Payments and other consideration described herein, which
Executive acknowledges is adequate and satisfactory to Executive and which
Executive acknowledges is in addition to any other benefits to which Executive
is otherwise entitled;
(c)    Executive has been and is hereby advised in writing to consult with an
attorney prior to signing this Release and Executive has had the opportunity to
seek legal counsel in connection with this Release;
(d)    Executive does not waive rights or claims that may arise after the date
this Release is executed;
(e)    Executive has been informed that Executive has the right to consider this
Release for a period of [21] [45] days from receipt, and Executive has signed on
the date indicated below after concluding that this Release is satisfactory to
Executive;
(f)    Neither the Company, nor any of its directors, employees, or attorneys,
has made any representations to Executive concerning the terms or effects of
this Release other than those contained herein;
(g)    Executive has not filed a charge, lawsuit or any other claim (and will
not hereafter file a charge, lawsuit or any other claim (other than a charge
before the EEOC)) against the Company relating to Executive’s employment and/or
cessation of employment with the Company or otherwise involving facts that
occurred on or prior to the date that Executive has signed this Release, other
than a lawsuit or claim that the Company has failed to pay Executive the
Severance Payments or benefits due under any employee benefit plan or equity
plan of the Company in which Executive is a participant; and
(h)    If Executive commences, continues, joins in, or in any other manner
attempts to pursue a recovery for any claim released herein against any of the
Releasees, or otherwise violates the terms of this Release, (i) Executive will
cease to have any further rights to Severance Payments from the Company, and
(ii) Executive shall be required to return any Severance Payments made to
Executive by the Company (together with interest thereon). A claim that would be
expressly permitted by the terms of this Release were it successful will not be
deemed a violation of this Release even if such claim is unsuccessful, provided
that such claim is made in good faith. In addition, this Release is not intended
and does not limit Executive’s right to file a charge with or participate in an
investigative proceeding of the EEOC.
7.    Executive acknowledges that Executive may later discover facts different
from or in addition to those which Executive knows or believes to be true now,
and Executive agrees that, in such event, this Release shall nevertheless remain
effective in all respects, notwithstanding such different or additional facts or
the discovery of those facts.

A-3



--------------------------------------------------------------------------------



8.    This Release may not be introduced in any legal or administrative
proceeding, or other similar forum, except one concerning a breach of this
Release.
9.    If all or any part of this Release is declared by any court or
governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any other portion of this Release. Any section
or a part of a section declared to be unlawful or invalid shall, if possible, be
construed in a manner which will give effect to the terms of the section to the
fullest extent possible while remaining lawful and valid.
10.    This Release shall not be altered, amended, or modified except by written
instrument executed by the Company and Executive. A waiver of any portion of
this Release shall not be deemed a waiver of any other portion of this Release.
11.    This Release may be executed in several counterparts, each of which shall
be deemed to be an original, but all of which together will constitute one and
the same instrument.
12.    This Release shall be governed by and construed and interpreted in
accordance with the laws of the State of Illinois without regard to its choice
of law principles.
13.    Executive also understands that Executive has the right to revoke this
Release within seven (7) days after execution, and that this Release will not
become effective or enforceable until the revocation period has expired, by
giving written notice by regular mail and facsimile to the following:
Ventas, Inc.
Sr. Vice President and Chief Human Resources Officer
353 North Clark Street, Suite 3300
Chicago, Illinois 60654
Telephone No.: (312) 660-3890
Fax No.: (312) 660-3891


(Signature Page to Follow)

A-4



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties
execute the foregoing Release and Waiver of Claims.


TODD W. LILLIBRIDGE




                            


Date:                             




VENTAS, INC.




By:                             


Title:                             


Date:                             







A-5

